DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Claim 1-11, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldsby (2,387,508) in view of Ravishankar et al (10,441,944).
Goldsby discloses a process of conversion of a feedstock, typically a straight run naphtha having boiling point from 280 to 400°F (heavy naphtha) to a product containing olefins by first isomerizing the naphtha feedstock in the presence of a catalyst to an isomerized naphtha having branch-chain hydrocarbons and then catalytic cracking the isomerized naphtha to produce a product containing olefins (col 1, page 1, left column, lines 1-36; page 2, left column, line 66 to page 3, right column, line 6, note specially to page 3, right column, line 3).
Regarding claim 1, Goldsby discloses the isomerization step may be operated at 75 to 400°F (23 to 204°C) and at a sufficient pressure but not specifically from 10 to 40 bars. 
Goldsby does not disclose (1) operating the isomerization at a higher temperature, namely 220 to 300oC and under a pressure as recited in claims 1, 2 and 5, (2) using a catalyst as recited in claim 3, and (3) adding hydrogen to the isomerization feed prior to the isomerization step as recited in claim 9. However, Ravishankar discloses isomerization of a hydrocarbon feedstock such as straight run naphtha in the presence of a zeolite catalyst and hydrogen in a fixed bed reactorclaim 18 at a temperature of from 150-370oC under a pressure of from 5 to 50 bars. (the abstract; col. 5, line 58 to col. 6, line 4; col. 8, lines 25-61; 9, lines 9-13).


It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the Goldsby process by operating the isomerization reaction at a temperature such as 300oC under an appropriate pressure such as 10 to 40 bars as disclosed by Ravishankar to arrive at the applicants’ process except the criticality can be shown by applicants.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the Goldsby process by using a zeolite catalyst for isomerization step with hydrogen to arrive at the applicants’ claimed process since the catalyst compositions with certain weight concentrations of metal can yield maximum conversion without loss of metal and show high isomerizing activity (see examples).
Regarding claim 8, although Goldsby discloses using a typical feed straight run naphtha having a boiling range of about 280 to 400°F, Goldsby also discloses the boiling range of the
feed naphtha differs from that specified in the preceding example and thus may range from 140 to 450°F, for example and the feed may be any desired fraction of straight run naphtha (page 2, right column, lines 8-12).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the Goldsby process by employing straight run light naphtha as the isomerization feed to arrive at the applicants’ claimed process as recited in claim 8 since it is expected that any naphtha fraction can be used as the feed in the Goldsby process.

Regarding claim 4, on page 2, left column, lines 6-9, Goldsby discloses gaseous hydrocarbons from the isomerized effluent can be separated out via stream 11 from separator 10. Although Goldsby does not disclose what gaseous hydrocarbons are, namely methane, ethane,
and hydrogen, stream 11 are expected contains these light compounds since it is from an isomerized product made from similar feedstock by similar reaction.
Regarding claim 6 and 7, Goldsby does not disclose the isomerized naphtha is heated upclaim 6 to a temperature in a range of 500 to 680°C. However, the following catalytic cracking step is operated at a higher temperature 400 to 1000°F (204 to 537°C) than the temperature of the isomerization (page 1, right column, lines 8-44).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the Goldsby process by preheating the isomerized product up to the cracking temperature so that it can be ready for the cracking when it contacts the catalyst in the cracking reaction zone.
Regarding claim 11, Goldsby does not disclose the naphtha is heated up to a temperature in a range of 80 to 250°C. However, the isomerization step is operated at a temperature of 75 to 400°F (page 1, right column, lines 10-11).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the Goldsby process by preheating the isomerization feed up to the isomerization temperature so that it can be ready for the isomerization when it contacts the catalyst in the isomerization reaction zone.
.

Claims 12-17, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldsby (2,387,508) in view of Ravishankar et al (10,441,944) further in view of Froment et al (6,548,725).
Goldsby discloses a process as discussed above.
Goldsby does not disclose the cracking is operated in the presence of a catalyst in a reactor under conditions of temperature, pressure, space time, and catalyst oil ration as recited in claim 12-17, 19 and 20. However, Froment discloses cracking a naphtha feedstock in the presence of catalyst comprising ZSM-5, gallium in various types of reactors such as fixed bed with feed preheating and fluid bed reactor (moving bed is also a fluid bed) at a temperature of from 400 to 650°C and under a pressure of 1 to 2 atm to produce olefins (the abstract; col. 2, line 13 to col. 4, line 41 and see examples).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the Goldsby process by using the step of cracking disclosed by Froment to crack the isomerized naphtha of the Goldsby process since Froment discloses the process provides relatively higher yields over the commercially important rang of naphtha conversion, while providing about the same or lower yields of aromatics and methane over the range (see the abstract).
Of course, it would obvious to select appropriate space velocity when using a fixed bed as called for in claim 13 and appropriate ratio of catalyst to oil as called for in claim 14 when .

Response to Arguments
Applicant's arguments filed 02/22/2022 have been fully considered but they are not persuasive.
The argument “Goldsby fails to teach or suggest the claimed temperature range of 220 to 300oC and the claimed pressure range of 10 to 40 bars” is not persuasive as discussed in the rejection above.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THUAN D DANG whose telephone number is (571)272-1445. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Insuk C Bullock can be reached on (571)272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THUAN D DANG/Primary Examiner, Art Unit 1772